Citation Nr: 0737342	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


INTRODUCTION

The appellant had service with the Philippine Army from July 
1945 to November 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that the 
appellant had not claimed any service-connected disabilities 
for compensation purposes, and did not have legal entitlement 
to VA non-service-connected pension benefits. 

The appellant appeared at the RO in Manila, Republic of the 
Philippines, and testified at a videoconference personal 
hearing in November 2007 before the undersigned Acting 
Veterans Law Judge in Washington, DC.  This case has been 
advanced on the Board's docket due to the advanced age of the 
appellant.  See 
38 U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007). 


FINDINGS OF FACT

1.  The appellant has not submitted acceptable evidence of 
qualifying military service for VA non-service-connected 
pension benefits.

2.  The service department has certified that the appellant 
did not have service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for purposes of entitlement to VA 
benefits have not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a June 2006 
letter that fully addressed all four notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim, of the appellant's and VA's 
respective duties for obtaining evidence, and asked the 
appellant to submit evidence and/or information in his 
possession to the AOJ.  In a response received in June 2006, 
the appellant indicated in writing that he did not have any 
other information or evidence to give VA to substantiate the 
claim.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant received explicit notice that, absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained. 

The notice and assist requirements recognize certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA is not required to provide 
assistance to a claimant if, as in this case, "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(2).  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  

The appellant testified that he has no such documents to 
demonstrate qualifying service, and he did not contest that 
he had any service other than that verified by the service 
department.  The law specifically excludes such service for 
purposes of entitlement to pension benefits.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, 
the Board finds that there is no legal basis on which the 
appellant's claim can be granted.  As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41; see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Eligibility of Service

Eligibility for VA benefits is governed by statute and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2004).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a service department determination as to an 
individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

Turning to the merits of the appellant's claim, the appellant 
maintains that he is entitled to VA pension benefits based on 
his service during World War II.  He has submitted an 
enlistment record and discharge certificate from the 
Philippine Army, Commonwealth of the Philippines.  Those 
documents denote service in the Philippine Army from July 
1945 to November 1945.

The RO forwarded this information to the service department, 
requesting verification of the appellant's claimed military 
service.  In July 2006, the National Personnel Records Center 
(NPRC, formerly MPR) reported it had been determined that the 
appellant had guerilla service from July to November 1945; 
and that the appellant did not have service as a member of 
the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.

Following a complete review of the evidence of record, 
including the appellant's personal hearing testimony, the 
Board finds that the documents submitted by the appellant are 
not sufficient to prove qualifying service.  Specifically, 
the enlistment record and certificate of discharge are 
documents from the Philippine Army and are not from a service 
department of the United States and, in any event, they show 
only guerilla service and service in the Regular Philippine 
Army prior to July 1, 1946.  See Soria v Brown, 118 F.3d 748 
(Fed. Cir. 1997) (interpreting 38 C.F.R. 
§ 3.203 as requiring "official documentation issued by a 
United States service department for verification of the 
claimed service by" the U.S. service department).  The RO 
properly sought verification of the appellant's service from 
the service department, with the result showing the appellant 
had only Recognized Guerilla Service and service in the 
Regular Philippine Army prior to July 1946.  The appellant 
did not indicate at the hearing that he had any service other 
than that verified by the service department or any 
additional relevant evidence.  



Because the U.S. service department's determination regarding 
the appellant's service is binding on VA, the Board finds 
that the appellant was not a "veteran" for purposes of 
entitlement to VA benefits, and the appellant's claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430. 


ORDER

Entitlement to basic eligibility for VA benefits is denied.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


